In a proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Kings County (Rivera, J.), dated January 30, 1997, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
The record does not support the petitioner’s contention that the children in question were, or are, neglected within the meaning of Family Court Act § 1012 (f). The petitioner’s remaining contentions are without merit. Mangano, P. J., Copertino, Altman and Goldstein, JJ., concur.